Citation Nr: 0432447	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  98-12 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by depression and memory loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for an undiagnosed illness manifested by heat 
exhaustion and fatigue.


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 1980 
and from August 1989 to June 1994.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that granted entitlement service connection 
for an undiagnosed illness manifested by heat exhaustion and 
fatigue and assigned an initial evaluation of 10 percent, and 
that denied entitlement to service connection for an 
undiagnosed illness manifested by depression and memory loss.

In a final June 1995 rating decision, the RO denied 
entitlement to service connection for a depressive disorder 
on a direct basis.  The May 1997 rating decision from which 
the present service connection claim arises specifically 
denied entitlement to service connection for an undiagnosed 
illness manifested by depression and memory loss.

In October 1997, the veteran appeared at the Phoenix RO and 
testified at a personal hearing.  A transcript of the hearing 
is of record.

The increased rating claim is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.




FINDING OF FACT

The veteran's signs and symptoms of depression and memory 
loss are attributable to diagnosed psychiatric illnesses.


CONCLUSION OF LAW

The veteran is not entitled to service connection for an 
undiagnosed illness characterized by depression and memory 
loss.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of  development letters 
from the RO to the veteran dated in April 2002 and November 
2003.  The veteran was told of what was required to 
substantiate his service connection claim and of his and VA's 
respective duties, and was asked to submit evidence and/or 
information to the RO.  The RO also sent a Persian Gulf 
questionnaire in August 1996.

The development letters were not mailed to the veteran until 
after the RO's initial adjudication of the claim.  Assuming 
for the sake of argument that pre-decision notice is 
required, any defect in this regard is harmless error.  See 
38 U.S.C.A. § 7261(b)(2) (West 2002).  The veteran had ample 
time to provide information and evidence in support of the 
claim, and based on the information and evidence obtained 
after adequate notice was provided, there is simply no 
indication that disposition of the claim would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Under the 
facts of this case, "the record has been fully developed."  
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a),(d) (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004).  The available service and post-service records 
are in the claims file.  There are no identified, outstanding 
records that VA must attempt to obtain, and the veteran 
stated in an April 2004 Statement in Support of Claim that he 
had provided all available information.  VA conducted 
psychiatric examinations in October 1996, November 1997, and 
August 2002.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303(a), 3.304.

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms to 
include neuropsychological signs and symptoms.  This chronic 
disability must have become manifest either during active 
service in the Southwest Asia Theater of Operations during 
the Gulf War, or to a degree of 10 percent or more not later 
than December 2006, and by history, physical examination, and 
laboratory tests it cannot be attributed to any known 
clinical diagnosis.  Such a chronic, undiagnosed illness will 
then be service connected unless there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia Theater of Operations 
during the Gulf War; or there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from service in the Southwest Asia Theater of 
Operations during the Gulf War and the onset of the illness; 
or there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs. 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317.

The veteran served in the Southwest Asia Theater of 
Operations during the Gulf War and contends that he suffers 
from an undiagnosed illness characterized by depression and 
memory loss.  Neither the Board nor the veteran is competent 
to supplement the record with unsubstantiated medical 
conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In the present case, the veteran's various symptomatic 
complaints related to depression and memory loss have been 
attributed to known clinical diagnoses.  For example, VA 
examinations dated in November 1994, October 1996, November 
1997, and August 2002 have included diagnoses of a depressive 
disorder, dysthymia, and, more recently, PTSD.  At the time 
of the diagnosis of dysthymia in October 1996, the veteran 
specifically complained of some problems with his memory.  He 
described his memory as "variable."  The veteran also 
complained of decreased memory upon examination at Arizona 
Family Care Associates in May 1997, at which time he was 
diagnosed as having depression, mood swings, and panic 
attacks.  He again complained of poor memory in July 1997 and 
was diagnosed as having a major depressive disorder.  
Similarly, VA outpatient treatment records dated in 1997 
showed complaints of depression and memory loss with 
diagnoses of a major depressive disorder.  

As there is a recognized clinical diagnosis for the veteran's 
condition, it is not, by definition, a manifestation of 
undiagnosed illness.  Since the claim is solely for an 
undiagnosed illness, it is one for which there is no legal 
entitlement.  Cf. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 
976 (2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include not only an undiagnosed illness, but 
also a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  
Even under these new criteria, the veteran's claim for 
service connection must fail.  As explained above, the 
veteran's depression and memory loss are due to known 
diagnosed psychiatric disorders.  For this reason, even under 
the revised language of 38 U.S.C.A. §§ 1117 and 1118, the 
veteran's claim for service connection due to an undiagnosed 
illness must be denied.

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The 
preponderance is against the veteran's claim, and it must be 
denied.




ORDER

Service connection for depression and memory loss as due to 
undiagnosed illness is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

A re-examination is warranted because the May 2002 
examination report is inadequate for rating purposes.  The RO 
should take this opportunity on remand to schedule the 
veteran for an appropriate VA examination.  Any recent 
treatment records related to the veteran's fatigue and heat 
exhaustion should also be obtained.

In considering the evaluation of this disability, the RO must 
take into account that this claim is on appeal from the 
initial grant of service connection and that the issue should 
be addressed accordingly.  The United States Court of Appeals 
for Veterans Claims has held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Finally, the RO 
should document its analysis of an extraschedular 
consideration. 

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have recently treated him for fatigue or 
heat exhaustion, and make arrangements to 
obtain these records. 

3.  After completing the foregoing 
development, schedule the veteran for an 
appropriate VA examination for his 
service-connected undiagnosed illness 
manifested by fatigue and heat 
exhaustion.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in his or her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  A rationale for any 
opinion expressed should be provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected fatigue 
and heat exhaustion disability.

The examiner should specifically describe 
the severity of the veteran's fatigue in 
terms of how much (in percentage) it 
restricts his daily activities.  The 
examiner should also discuss the 
frequency of the veteran's episodes of 
fatigue and note the number of 
incapacitating episodes experienced per 
year. 

Any indication that the veteran's 
complaints of pain or other 
symptomatology is not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.
 
4.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  The RO should 
document its consideration of 38 C.F.R. 
§ 3.321(b)(1) (2004).  The RO should 
review the evidence of record at the time 
of the May 1997 rating decision that was 
considered in assigning the original 
disability rating for the veteran's 
disability, then consider all the evidence 
of record to determine whether the facts 
show that he was entitled to a higher 
disability rating at any period of time 
since his original claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
decision remains adverse to the veteran, 
furnish him and his representative a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



